PER CURIAM. Appellant, Anthony O’Neil Hughes, by and through his attorney, has filed a motion for rule on the clerk. His attorney, Mary M. Rawlins, states in the motion that the record was tendered late due to a mistake on her part. Appellant Anthony O’Neil Hughes was adjudicated delinquent for having committed the offenses of residential burglary, felony theft of property, and criminal mischief in the first degree. An order of adjudication was entered on March 2, 2000. Notice of appeal was timely filed on March 31, 2000, but appellant did not timely file the original order extending the time for the filing of the record. Hughes v. State, 342 Ark. 59, 25 S.W.3d 430 (2000) (per curiam). Appellant’s counsel then filed a motion for rule on the clerk, and on September 14, 2000, we denied her motion and instructed appellant’s counsel to file within thirty days of the per curiam order a motion and affidavit in which she accepts full responsibility for not timely filing the record in this case. Hughes, supra. The motion and affidavit ordered by our per curiam were due on October 14, 2000, and we received the affidavit on January 24, 2001, and the motion for reconsideration was received on January 29, 2001.  We have long held that we will grant a motion for rule on the clerk when the attorney admits that the record was not timely filed due to an error on her part. Beavers v. State, 341 Ark. 649, 19 S.W.3d (2000). Although appellant’s counsel was late in complying with our September 14, 2000, per curiam order, appellant’s counsel admits her failure to timely file the record in this case, and asks that we reconsider our denial of her motion for rule on the clerk. Accordingly, we hold that the motion for rule on the clerk is granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct. Motion granted.